Title: To James Madison from John Armstrong, Jr., 17 July 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris July 17th. 1806.

A disposition to an amicable adjustment of our differences, exists at Madrid.  A Minister has been appointed to discuss and settle with Mr. B. and myself these differences.  The person appointed to this duty is Don J. Iscardo, the real, though not ostensible, Minister of His Catholic Majesty, at this Court.  When or in what measure Mr. Iscardo may think proper to approach us? - has not yet been signified.  It is not probable we shall be kept long apart by mear punctilio.  If the person about to take charge of this letter can be detained ’till Wednesday next, I hope to be able to 
1377. 1013. 1254. 632. 1201. 1443. 1005. 817. 1354. 743.
964. 607. 972. 1065. 1217. 1482. 989. 1354. 972. 78.
1201. 1121. 1189. 999. 256. 137. 590. 153. 1217. 305.
is not improbable.
316. 590. 1296. 579. 260. 322. 231. 1217. 1089. 659. 1219.
477. 1116. 1090. 174. 508. 1405. 1509. 781. 1268. 264. 1217. 326.
630. 1405. 972. 1201. 1171. 1116. 1354. 1201. 255. 1354. 973.  
predict with a good deal of certainty, the form and issue, of the Negotiation.  A separate peace between this country and Russia is not improbable.  Should this event take place some new and important changes in Europe may be expected.  Portugal and Spain will be theatres of a part of them.
A cloud yet hangs over the affairs of Germany.  The mouths of the Cattaro will furnish reasons for keeping the French armies on the Eastern side of the Rhine.  The smaller nobility of the Electorates, are put down.  Two of the formerly free commercial cities have been divested of their privileges and one of them (Frankfort) has been given to the Arch-Chancellor, Dalberg.  A degree of excitement exists between 
590. 1250. 1217. 971. 1354. 444.
1309. 821. 972. 1490. 578. 968. 1482. 986. 420s. 987. 680. 1431. 1321.
1064. 1201. 324. 1354. 1090. 157. 702. 395. 1127. 630. 1587. 1405. 648. 1569.
582. 1165. 1280. 1078. 540
this Court and that of Berlin.  The latter is still struggling for a sort of independence which she will not be permitted to enjoy.  I have the honor to be Sir, With distinguished consideration, Your most obedient and very humble Servant

John Armstrong

